Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest a light-emitting driving comprising “the first current is set to be smaller than the second current, and the second current is provided to the dimming resistor if the voltage across the dimming resistor is smaller than the first threshold voltage; or the first current is set to be larger than the second current, and the second current is provided to the dimming resistor if the voltage across the dimming resistor is larger than the first threshold voltage”, in combination with the other limitations of the claim.

Dependent claims 2-7 are allowed by virtue of its dependency.

Regarding claim 8. the prior art fails to teach or reasonably suggest the controller further comprising “a variable current source, coupled to the first pin; a dimming sensing circuit, coupled to the first pin, configured to receive the voltage at the first pin and to generate the dimming signal based on the voltage at the first pin; and a 

Dependent claims 9-16 are allowed by virtue of its dependency.
 
Regarding claim 17. the prior art fails to teach or reasonably suggest the  controller further comprising “a variable current source, coupled to the first pin; a dimming sensing circuit, coupled to the first pin, configured to receive the voltage at the first pin and to generate the dimming signal based on the voltage at the first pin; and a control circuit, coupled to the dimming sensing circuit, configured to generate a control signal based on the dimming signal to control the power converter”, in combination with the other limitations of the claim.

Dependent claims 18-25 are allowed by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831